Citation Nr: 0721449	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an upper respiratory 
disorder, to include sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from March 1973 to April 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought.

In June 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Columbia, South Carolina; a transcript of that hearing is of 
record.  In December 2006, the Board remanded this matter to 
the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim and 
returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A chronic respiratory disorder did not have its onset in 
military service.


CONCLUSION OF LAW

Entitlement to service connection for an upper respiratory 
disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2004 and December 2006.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Law and Regulations


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2006)

Service medical records reflect that the veteran was treated 
for a sore throat/upper respiratory infection(April 1973), 
nasal congestion (January 1974), an upper respiratory 
infection (December 1974), a viral syndrome (March 1975), a 
sore throat (April 1975), allergies (April 1975), pharyngitis 
(July 1975), tonsillitis (December 1975), and a cold 
(February 1976).  At the time of his separation physical 
examination in March 1976, the veteran related on a Report of 
Medical History that he had seasonal sinusitis for years, and 
that he suffered from seasonal colds.  He reported a chronic 
cough, ear, nose and throat trouble, and chronic or frequent 
colds. 

A VA Radiology report from January 1997 was suggestive of 
ethmoid sinusitis.  The veteran was assessed with acute 
sinusitis in March 2003.  Pulmonary function tests from April 
2003 did not include a diagnosis of an upper respiratory 
upper respiratory condition but suggested a moderate 
obstructive ventilatory defect along with a concomitant 
restrictive defect.  Outpatient treatment records from 
February 2004 diagnosed chronic obstructive pulmonary disease 
(COPD), but no upper respiratory condition.  A computerized 
tomography (CT) scan of the veteran's head was afforded in 
January 2005.

The veteran was afforded a comprehensive VA examination in 
September 2005.  The examiner reviewed the claims file.  The 
results of the September 2005 CT scan included a comparison 
to the January 2005 CT scan.  The examiner interpreted the 
most recent results to reflect some mucus retention, assessed 
as inconsequential.  The examiner expressly noted the absence 
of evidence of either acute or chronic sinusitis.  On 
physical examination, the vestibule was normal, along with 
the turbinates, meatus and floor of the nose.  The internal 
nasal mucosa showed some significant crusting.  The 
impression was mucus retention in several sinuses and 
probable allergic rhinitis, possibly seasonal, complicated by 
cigarette smoking.

A supplemental examination report of January 9, 2007 was 
prepared pursuant to the Board's December 2006 Remand.  The 
examiner clarified that at the time of the examination there 
was no evidence whatsoever of acute or chronic nose or sinus 
disease, including nasal allergy.  The examiner also 
commented that the veteran suffered from mild seasonal 
allergic rhinitis, which because of the mildness of the 
condition and the type of complaint, he would not likely even 
be diagnosed with this particular problem.  The examiner 
indicated that it was impossible to opine as to whether or 
not the patient's allergic rhinitis condition was 
etiologically related to or has been aggravated by the 
veteran's service.  In sum, the veteran's problem was 
reportedly mild enough to where, regardless of its etiology 
and situational results, there is no evidence to result in 
any type of disability from the mild seasonal allergic 
rhinitis.  

The claim for service connection includes unspecified upper 
respiratory disorders as well as sinusitis.  The September 
2005 examiner has ruled out sinusitis and the January 2007 
report clarifies that the only upper respiratory disorder 
suffered by the veteran is mild seasonal allergic rhinitis.  
The evidence of record demonstrates that the veteran has only 
seasonal and/or other acute allergic manifestations that 
periodically subside.  The January 2007 supplemental report 
concludes that no residual condition is identifiable when the 
condition is inactive.  The Board regards the September 2005 
examination along with the January 2007 supplement as most 
persuasive inasmuch as they were prepared with a longitudinal 
review of the medical evidence, and were the product of 
physical examination as well as pertinent and current 
diagnostic tests.  Further, the evidence reveals that 
although the veteran had VA medical treatment for many years, 
it was not until 1997, over 20 years after the veteran was 
separated from service, that he sought treatment for an upper 
respiratory disorder.  It cannot be presumed that any 
respiratory treatment resulted in a chronic disease, given 
the length of time between service and documented post-
service treatment of any upper respiratory infection.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In consideration of the medical evidence, in particular the 
September 2005 and January 2007 examination reports, and in 
accordance with 38 C.F.R. § 3.380, which is set forth in 
greater detail above, the Board considers that the evidence 
does not demonstrate that the complaints which the appellant 
suffered during service were anything more than acute and 
transitory in nature.  The evidence does not demonstrate any 
showing of residual pathology.  Similarly, the preponderance 
of the evidence is against that the symptoms in service 
represented a chronic disability rather than acute and 
transitory conditions.  Acute and transitory conditions are 
not amenable to service connection.  


ORDER

Service connection for an upper respiratory disorder is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


